LAWSON, Justice.
, The appellant, S. A. Clark, was indicted by a grand jury of Calhoun County for the offense of murder in the first degree. On his trial in the circuit court of said county, on the indictment, he was convicted of murder in the first degree and his punishment fixed at life imprisonment.
*107There is no official report of the proceedings and evidence on the trial. Th,e appeal is upon the record.
The record proper shows indictment in due form of law; arraignment of defendant upon the indictment in open court, his counsel being present; setting of the case for trial; due trial; and conviction of the defendant and judgment and sentence.
It appears from the record that the defendant requested the general affirmative charge as to all degrees of homicide covered by the indictment. These charges were refused by the trial court. It is manifest that in the absence of the evidence, we cannot review the action of the trial court in refusing these charges. Wilson v. State, 249 Ala. 29, 29 So.2d 294; Levert v. State, 220 Ala. 425, 125 So. 664.
The appeal in this case is not governed by the provisions of the automatic appeal statute, since the death sentence was not imposed. §§ 382(1) — 382(13), Title 15, Code 1940, 1949 Cum.Pocket Part, pp. 78-81, Vo-1. Four, 1940 Code.
No question is presented for our consideration except the regularity of the proceedings in the lower court as shown by the record. No error appearing in this connection, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.
FOSTER, SIMPSON, and STAKELY, "JJ-> concur.